     Case 2:18-cv-02930-KJM-DMC Document 26 Filed 05/11/20 Page 1 of 3


 1   Gregory L. Spallas, SBN 129306
     PHILLIPS, SPALLAS & ANGSTADT LLP
 2   505 Sansome Street, Sixth Floor
 3   San Francisco, California 94111
     Tel: (415) 278-9400
 4   Fax: (415) 278-9411
     gspallas@psalaw.net
 5
 6   Attorneys for Defendant
     WAL-MART ASSOCIATES, INC.
 7
     James C. Ashworth, SBN 151272
 8   The Ashworth Law Office
 9   920 Court Street, No. 98
     Woodland, CA 95776
10   Tel: (530) 574-1130
     Fax: (530) 564-4987
11
     jim@TheAshworthLawOffice.com
12
     Attorney for Plaintiff
13   RONALD L. BELL
14                                 UNITED STATES DISTRICT COURT
15               EASTERN DISTRICT OF CALIFORNIA-SACRAMENTO DIVISION
16
17   RONALD L. BELL,                         )               Case No. 2:18-CV-02930-KJM-DMC
                                             )
18                                           )
                    Plaintiff,                               STIPULATION AND ORDER RE
                                             )
19                                                           EXTENSION OF DATE FOR EXPERT
             vs.                             )               EXCHANGE
20                                           )
     WAL-MART ASSOCIATES, INC., a            )
21   Delaware Corporation and DOES 1 through )
     25, inclusive.
22                                           )
                    Defendants.              )               U.S. District Judge Kimberly J. Mueller
23                                           )               Courtroom 3
                                             )
24   ________________________________ ____ )
25
26
27
28                                                       1
                      Stipulation and [Proposed] Order re Extension of Date for Expert Exchange
                                         Case No. 2:18-CV-02930-KJM-DMC
     Case 2:18-cv-02930-KJM-DMC Document 26 Filed 05/11/20 Page 2 of 3


 1          Plaintiff RONALD L. BELL and Defendant WAL-MART ASSOCIATES, INC. hereby
 2   submit the following Stipulation and Proposed Orders to extend the date for expert exchange:
 3          WHEREAS, there is currently no trial date on calendar;
 4          WHEREAS, Plaintiff’s ability to obtain a report from his transportation expert has been
 5   complicated due to the effects of the Covid-19 virus and the related local, state and federal
 6   response to same, including Shelter in Place Orders;
 7
            WHEREAS, the parties request an extension of the date to exchange expert witness
 8
     information by eleven (11) days;
 9
             WHEREAS, the parties propose continuing the following expert disclosure deadlines by
10
     as set forth below:
11
                •   expert designation from May 4, 2020 to May 15, 2020; and
12
                •   supplemental designation from May 18, 2020 to May 29, 2020
13
            WHEREAS, the parties do not believe that the continuance of the discovery cutoff date
14
     will affect any other dates ordered by the court as there is currently no trial date set.
15
16
17   Date: May 4, 2020               PHILLIPS, SPALLAS & ANGSTADT LLP

18
19                                            By:         /s/ Gregory L. Spallas
20                                                     Gregory L. Spallas
                                                       Attorneys for Defendant
21                                                     WAL-MART ASSOCIATES, INC.
22
23
     Date: May 4, 2020               THE ASHWORTH LAW OFFICE
24
25
26                                            By:        /s/ James C. Ashworth
                                                       James C. Ashworth
27                                                     Attorney for Plaintiff
                                                       RONALD L. BELL
28                                                        2
                       Stipulation and [Proposed] Order re Extension of Date for Expert Exchange
                                          Case No. 2:18-CV-02930-KJM-DMC
     Case 2:18-cv-02930-KJM-DMC Document 26 Filed 05/11/20 Page 3 of 3


 1
                                                   ORDER
 2
 3
     Pursuant to the parties’ stipulation, IT IS ORDERED THAT:
 4
 5           The expert designation date be continued to May 15, 2020

 6           The supplemental expert designation date be continued to May 29, 2020

 7
 8         IT IS SO ORDERED

 9
     Dated: May 8, 2020
10                                                         ____________________________________
                                                           DENNIS M. COTA
11
                                                           UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                     3
                    Stipulation and [Proposed] Order re Extension of Date for Expert Exchange
                                       Case No. 2:18-CV-02930-KJM-DMC
